Herrick, J.
The plaintiff and appellant brings this action to enforce a lien, given by chapter 315 of the Laws of 1878, against certain funds in the-treasury of the city of Hew York, alleged to be due and belonging to the defendant and respondent the Ausable Granite Works. The city of Hew York is made a party defendant, and is served with a summons and notice of the-object of the action. The venue of the action is laid in Essex county, in the* fourth judicial district. The respondent, the Ausable Granite Works, demurred to the complaint on the grounds that the supreme court in the fourthi judicial district has no jurisdiction in this action; that the supreme court in, the first judicial district, the court of common pleas, and the superior court, in and for the city and county of Hew York have exclusive jurisdiction of' this action; and that the complaint does not state facts sufficient to constitute-a cause of action. The demurrer was sustained in the court below, on the-ground that the supreme court has no jurisdiction. The demurrer as to jurisdiction and the decision in the court below are based on section 1103, c. 410,. Laws 1882, reading as follows: “The supreme court in the first judicial district, the court of common pleas, and the superior court shall have exclusive-jurisdiction of all actions or special proceedings wherein the mayor, aider-men, and commonalty thereof are made a party defendant. ” The constitution (article 6, § 6) provides that “ there shall be the existing supreme court, with general jurisdiction in law and equity.” That is a provision as to the *268supreme court as a whole. Its jurisdiction is as wide as the boundaries of the state, and every person, natural or artificial, within such boundaries, is subject to that jurisdiction. For convenience in the transaction of business, the state has been divided up into districts; but the court in each district is the supreme court of the state, and each has the same power, no more or less than the other. It is the power and jurisdiction of the supreme court; not the supreme court of the first judicial district, or the fourth judicial district, but the supreme court of the state. The jurisdiction is given to each and every part of the supreme court, each possessing all the power granted to the court; and to confine jurisdiction in certain classes of cases to one part of the court is to deprive the rest of the court of its jurisdiction, or to limit or qualify it. The jurisdiction is general, unlimited, and unqualified, and the legislature has no power to limit or qualify it. People v. Board of Sup’rs of Wayne Co., (Sup.) 2 N. Y. Supp. 555; People v. Nichols, 79 N. Y. 582. And any act of the legislature which deprives the court of the jurisdiction it had at the time of the adoption of the constitution, or limits or qualifies it, is unconstitutional and void. Alexander v. Bennett, 60 N. Y. 204; Brooklyn v. New York, 25 Hun, 612; Popfinger v. Yutte, 102 N. Y. 42, 6 N. E. Rep. 259; Hutkoff v. Demorest, 103 N. Y. 380, 8 N. E. Rep. 899. If the act in question is valid, the supreme court in each district or county can be given exclusive jurisdiction in cases where the defendant is a resident of such district or county. If exclusive jurisdiction can be given in one class of cases, it can in any; and thus the court stripped largely of the powers heretofore exercised by it, and made a court of limited and special, instead of general, jurisdiction. The suitor also has rights, under this section of the constitution, that cannot be taken away from him. He has the right to go in the supreme court anywhere for relief; to apply to the court, not to a particular member or territorial division of it. He cannot, by legislative enactment, be compelled to go before a particular member of it, or to a specific county, although the court, in the exercise of its power, may, in furtherance of justice, subsequently send him him there; but he has a right to apply to it for relief wherever within the limit of the state he finds it exercising its fu.nctions. Yet, if this law is upheld, there is nothing to prevent the legislature to compel any resident of the .state, no matter where he lives, if he seeks relief against a resident of FTew York city, because of some transaction that took place upon the St. Lawrence, to go to the first judicial district in the county of FTew York for it; for, if they can compel suits against a corporation located in the first judicial district to be brought there, they can also compel suits against natural persons. If the act in question is to be regarded simply as fixing the venue in the kind of actions in question, it is open to the same objection. The term “jurisdiction,” as used in the constitution, I think means “jurisdiction” of every kind that a court can possess, of the person, subject-matter, territorial, and generally ■the power of the court in the discharge of its judicial duties. Among the powers that have been exercised by courts of general jurisdiction from time immemorial has been the power to change the place of trial of an action not involving real property in furtherance of justice. It was one of the powers •exercised by the then existing supreme court at the time of the adoption of section 6, art. 6, of the constitution. The statute in question strips the court of that power. It confines the trial of actions to which the city of FTew York is made a party to the county of Flew York, and prevents the court from exercising its power to change the place of trial; and is, in that regard, in ■derogation of the powers granted and confirmed to the court by the constitution. For these reasons I think the court below erred, and that the judgment and order appealed from should be reversed, with costs and printing disbursements in the court below and of this appeal; the defendant and respondent to Lave leave to answer upon the payment of such costs and disbursements.